 1   MACE J. YAMPOLSKY, LTD.
     MACE J. YAMPOLSKY, ESQ.
 2   Nevada Bar No. 001945
     JASON R. MARGOLIS, ESQ.
 3   Nevada Bar No. 012439
     625 South Sixth Street
 4   Las Vegas, Nevada 89101
     (702) 385-9777; Fax: (702) 385-3001
 5    Attorney for Defendant GLEN GARNER
 6
                                UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,           )
 9                                       ) CASE NO: 2:18-cr-0317-JAD-VCF
                 Plaintiff,              )
10                                       )
     vs.                                 )    STIPULATION TO CONTINUE TIME
11                                       )    TO FILE MOTION FOR REVIEW OF
     GLEN GARNER                         )    DETENTION ORDER PURSUANT
12                                       )    TO U.S.C. § 3145(b)
                 Defendant.              )    (First Request)
13   ____________________________________)
14         IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
15   States Attorney, by and through Brandon Jaroch, and Mace J. Yampolsky, Esq., counsel for
16   Defendant Glen Garner that:
17          1.     Defendant Glen Garner be granted an extension of time up through and including
18                 December 20, 2018 to file his Motion for Review of Detention Order Pursuant to
19                 U.S.C. § 3145(b).
20          2.     Defendant’s Motion is currently due Monday, November 26, 2018.
21          3.     Defendant is in need of additional time because Defendant is in the process of
22                 obtaining germane information to be considered by this Court.
23          4.     Denial of this request for continuance could result in a miscarriage of justice.
24          5.     This is the first request to continue the time for Defendant to file this motion.
25   ///
26   ///
27   ///
28   ///
 1          6.     Defense and Government counsel agree that the proposed continuance is sought in
 2                 good faith and not for purposes of delay.
 3          DATED this 20th day of November, 2018.
 4          /s/ Brandon Jaroch                             /s/ Mace J. Yampolsky
     Brandon Jaroch                                     Mace J. Yampolsky, Esq.
 5   Assistant United States Attorney                   Counsel for Defendant Garner
     Counsel for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1   MACE J. YAMPOLSKY, LTD.
     MACE J. YAMPOLSKY, ESQ.
 2   Nevada Bar No. 001945
     JASON R. MARGOLIS, ESQ.
 3   Nevada Bar No. 012439
     625 South Sixth Street
 4   Las Vegas, Nevada 89101
     (702) 385-9777; Fax: (702) 385-3001
 5    Attorney for Defendant GLEN GARNER
 6
                                 UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,           )
 9                                       )                 Case No:        2:18-cr-0317-JAD-VCF
                 Plaintiff,              )
10                                       )
     vs.                                 )
11                                       )
     GLEN GARNER                         )                 FINDINGS OF FACT AND
12                                       )                 CONCLUSIONS OF LAW
                 Defendant.              )
13   ____________________________________)
14                                         FINDINGS OF FACT
15          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
16   Court hereby finds that:
17          1.      Defendant’s Motion for Review of Detention Order Pursuant to U.S.C. § 3145(b)
18                  is due November 26, 2018.
19          2.      Defendant is in need of additional time because Defendant is in the process of
20                  obtaining germane information to be considered by this Court.
21          3.      The Defendant is in custody, and agrees to this extension of time.
22          4.      Denial of this request for continuance could result in a miscarriage of justice.
23          5.      This is the first request to continue the time to file the Motion.
24          6.      Defense and government counsel agree that the proposed continuance is sought in
25                  good faith and not for purposes of delay.
26   ///
27   ///
28   ///
 1
 2                                             ORDER
 3          IT IS THEREFORE ORDERED that Defendant Glen Garner shall have up through and
 4   including December 20, 2018 to file his Motion for Review of Detention Order Pursuant to
 5   U.S.C. § 3145(b).
 6
                                        _________________________________________
 7                                      UNITED STATES DISTRICT JUDGE
                                        DATED: 11/28/2018
                                        DATED:  _________________________________
 8                                      Nunc pro tunc: 11/26/2018
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
